Exhibit 99.3 The unaudited pro forma information below gives effect to the share exchange between Camp Nine, Inc. and Relmada Therapeutics, Inc.as if it had been consummated as of December 31, 2013. The unaudited pro forma information has been derived from the historical Financial Statements of these two companies. The unaudited pro forma information is for illustrative purposes only. You should not rely on the unaudited pro forma financial information as being indicative of the historical results that would have been achieved had the acquisition occurred in the past or the future financial results that the Company will achieve after the merger. Camp Nine, Inc. and Relmada Therapeutics, Inc. Pro Forma Combined Statements of Operations (Unaudited) As of February 28, 2014 As of December 31, 2013 Camp Nine, Inc. Relmada Therapeutics, Inc. Pro Forma Adjustments Pro Forma Combined Assets Current assets: Cash and cash equivalents $ $ (5 ) $ $ Prepaid expenses Inventory (5 ) ) - Deferred financing costs, net of amortization of $69,546 (3 ) ) 0 Total current assets ) $ Fixed assets, net of accumulated depreciation of $550 and $373,respectively (5 ) ) Other assets Total assets $ $ ) $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ (5 ) ) Accrued expenses - (3 ) ) Derivative liabilities - (4 ) Subordinated promissory notes payable, net - (3 ) ) - Total current liabilities ) Long-term liability – accrued expense 0 - Total liabilities ) $ Commitments and contingencies Stockholders’ deficit: Series A preferred stock,0, 1,360,413 and0issued, outstanding and pro forma, respectively - (1 ) ) - Common stock, $0.001 par value, 90,000,000 shares authorized,28,500,000, 4,958,777, 23,026,693 issued, outstanding and pro forma, respectively (1 ) ) Additional paid-in capital (1 Deficit accumulated during the development stage ) )
